Citation Nr: 0517146	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-01 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from February 
1979 to February 1983.

When this matter was last before the Board of Veterans' 
Appeals (Board) in December 2003, it was remanded to the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO) for additional development and 
readjudication.  Following completion of the requested 
development, a supplemental statement of the case was issued 
in September 2004, and the case was returned to the Board and 
is now ready for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
herein has been obtained, and VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim and the evidence necessary to substantiate it.

2.  The appellant is not shown to have a current right 
shoulder disability.  


CONCLUSION OF LAW

The criteria for a grant of service connection for a right 
shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for a right 
shoulder disability.  He claims that he injured his right 
shoulder during active service, and contends that he 
currently experiences pain and restricted motion in the right 
shoulder because of that injury.  He argues that he is 
entitled to service connection on that basis.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claim.

VA's Duties to Notify and Assist the Claimant 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the May 2002 rating decision, January 
2003 statement of the case, and September 2004 supplemental 
statement of the case, which included a discussion of the 
facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach that 
decision.  The January 2003 statement of the case provided 
the veteran with notice of all the laws and regulations 
pertinent to his claim, including the law and implementing 
regulations of the VCAA.  

Lastly, in correspondence dated September 2001 and April 
2004, the RO advised the veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to his claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  The VCAA notice advised the veteran of 
what the evidence must show to establish entitlement to 
service connection for the disability at issue.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While all of the 
necessary notice provided to the veteran in September 2001 
and April 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.

The Board also acknowledges that the September 2001 and April 
2004 VCAA notice contained no specific request for the 
veteran to provide any evidence in the veteran's possession 
that pertained to the claim or something to the effect that 
the veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2004).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005)

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, it is noted that pursuant 
to the Board's December 2003 remand the RO scheduled the 
veteran for a VA examination in July 2004 for the specific 
purpose of determining whether the veteran has a current 
right shoulder disability, and if so, whether it can be 
related to service.  The veteran was sent notice of the 
examination and a statement as to what the consequence would 
be if he failed to appear without good cause.  In fact, the 
veteran failed to appear for the scheduled examination, and 
failed to provide any statement as to the cause of his 
failure to appear.  At the same time, the veteran was asked 
in writing to provide medical evidence that would show, among 
other things, the current existence of the claimed right 
shoulder disability.  The veteran failed to respond or submit 
any additional information pertaining to his claimed disorder  
In the September 2004 supplemental statement of the case, the 
veteran was advised of his failure to respond to the request 
for medical information and his failure to report for the 
scheduled VA examination.  The veteran did not respond to 
this supplemental statement of the case.  "The duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim of entitlement to service connection 
for a right shoulder disability.  Accordingly, the Board will 
proceed with appellate review.



Analysis

The appellant argues that he experienced a right shoulder 
injury during service that has caused the right shoulder pain 
and loss of range of motion that he experiences to this day.  
Having carefully considered these contentions in light of the 
record and applicable law, the Board must deny the claim.  
 
In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The appellant has expressed the opinion that he currently has 
the right shoulder disability at issue and that it is related 
to his period of active service.  Service connection may be 
granted if the evidence establishes the claimed disability is 
related to service.  Applying the Hickson analysis, the 
initial question is whether there is evidence of the current 
claimed right shoulder disability.  The Board finds that the 
preponderance of the evidence is against the current 
existence of the claimed disability and that the Hickson 
element (1) has therefore not been satisfied as to the claim.

The appellant asserts that he has current residuals of a 
right shoulder injury in service, characterized by pain and 
loss of range of motion.  The United States Court of Appeals 
for Veterans Claims (CAVC) has held, however, that a lay 
person, such as the appellant, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

It can be further noted that in the case of Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), the CAVC held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.

The medical evidence, in fact, serves to contradict the 
appellant's contention that he currently has a right shoulder 
disability.  Although the veteran's service medical records 
reveal that he sustained a right shoulder injury and 
complained of right shoulder pain in November 1981 of two 
weeks duration, there was no other reference to the right 
shoulder in the service medical records, including upon 
separation examination in 1983.

Further, there is no post-service documentation of a right 
shoulder disability.  Significantly, the veteran underwent VA 
examination in March 1988 pertinent to an unrelated claim.  
The examination was comprehensive, in that the report showed 
that all systems were examined, including the veteran's 
musculo-skeletal system.  The report of the examination 
contained no reference to right shoulder complaints, or a 
right shoulder disorder.  

Finally, as noted above, the veteran was given an opportunity 
to undergo a VA examination for the purpose of determining 
whether he had a right shoulder disability and if so, whether 
the disorder claimed was related to service.  He failed to 
report.  

In summary, the claims folder contains no diagnosis of a 
current right shoulder disability.  As noted above, the 
veteran was given several opportunities to provide 
information as to the location of medical evidence that would 
show the current disorder at issue, but failed to respond to 
those requests, and failed to submit to a pertinent 
examination.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for a right shoulder disability, where, as in the 
present case, the preponderance of the evidence fails to 
demonstrate that the appellant currently has the claimed 
disability.  The criteria for a valid claim for the 
disability at issue, therefore, have not been met in this 
case.  In the absence of proof of a present disability there 
can be no valid claim.  Brammer at 225.  While the Board is 
sympathetic to the appellant's assertions that he currently 
has the claimed disability, again, he is not qualified to 
render a medical opinion and his statements cannot serve as 
competent medical evidence of a current diagnosis of the 
disorder at issue.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the appellant currently has the claimed disorder.  Clearly, 
the preponderance of the evidence is against the claim.  
Thus, the Board concludes that the appellant's claim for 
service connection for a right shoulder disability must be 
denied.


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


